Spolzino, J.P,
concurs in the result and votes to affirm the
judgment appealed from, with the following memorandum: I concur that the judgment of conviction should be affirmed. In my view, however, the Confrontation Clause issue is not presented for our review since the defendant waived that issue by objecting to the People’s offer to call as a witness the laboratory analyst whose report had been admitted into evidence without her testimony. Having been offered, and declined, the opportunity to cross-examine the witness, the defendant cannot argue that his constitutional right to confront the witness was violated.